Title: To Benjamin Franklin from Isaac-Jean-Georges-Jonas Grand, 11 October 1779
From: Grand, Isaac-Jean-Georges-Jonas
To: Franklin, Benjamin


MonsieurAmsterdam le 11 Octe. 1779
Jay l’honneur de vous Remetre cy Joint une Lettre qui m’a eté fort Recommandée pour Vous, quoiqu’a l’adresse de mon frere; elle m’a eté Remise ce matin; J’y en ajoute une autre que Jay Receu d’un Américain avec deux Paquets qui ne sont pas prêssés & qu’il ma dit de Vous envoyer par occasion; J’espêre d’en etre le Porteur. Je Vous ai envoyé par Rouën, une boete du meilleur Kinkina choisy, qui soit entré à Amsterdam dépuis 100 ans, Je souhaite que Vous n’en ayés pas besoin; ou qu’il serve à conserver Votre Santé aussi longtemps que mes Voeux le désirent.
Capn. Jones fait icy la plus grande Sensation, il ne m’a point fait lhonneur de me Venir Voir, M De Neufville s’en est emparé & le montre, comme une curiosité.
Jay l’honneur d’etre Tres Respectueusement Monsieur Votre tres humble & Tres obeissant Serviteur
Grand
 
Notation: Grand. Amsterdam 11. 8bre. 1779.
